Exhibit 10.1

 

BATTALION OIL CORPORATION

2020 LONG-TERM INCENTIVE PLAN

 

ARTICLE I
PURPOSE

 

SECTION 1.1.                                     Establishment. Battalion Oil
Corporation, a Delaware corporation (the “Company”), has established this
Battalion Oil Corporation 2020 Long-Term Incentive Plan (the “Plan”), effective
as of January 1, 2020 (the “Effective Date”). Unless terminated earlier by the
Board pursuant to Section 14.1, the Plan shall terminate as to the granting of
new Awards on the day prior to the tenth anniversary of the Effective Date. The
Plan shall continue in effect as long as Awards remain outstanding under the
Plan and until all matters relating to the administration of the Plan have been
settled.

 

SECTION 1.2.                                     Purpose. The purposes of the
Plan are to create incentives which are designed to motivate Participants to put
forth maximum effort toward the success of the Company and to enable the Company
and its Affiliated Entities and Subsidiaries to attract and retain experienced
individuals who by their position, ability and diligence are able to make
important contributions to the Company’s success, and thereby to enhance
shareholder value. Toward these objectives, the Plan provides for the grant of
Nonqualified Stock Options, Restricted Stock Awards, Restricted Stock Units,
SARs, Performance Units, Performance Bonuses, Stock Awards and Other Incentive
Awards to Eligible Employees and Eligible Directors and the grant of Incentive
Stock Options and Performance Bonuses to Eligible Employees, subject to the
conditions set forth in the Plan.

 

SECTION 1.3.                                     Shares Subject to the Plan.
Subject to the limitations set forth herein, Awards may be made under this Plan
for a total of 1,505,284 shares of the Company’s Common Stock. The limitations
of this Section 1.3 shall be subject to the adjustment provisions of
Article XIII.

 

ARTICLE II
DEFINITIONS

 

SECTION 2.1.                                     “13D Stockholders” means the
Company’s stockholders identified on Schedule 13D as of the Effective Date.

 

SECTION 2.2.                                     “Affiliated Entity” means any
corporation, partnership, limited liability company or other form of legal
entity in which a majority of the partnership or other similar interest thereof
is owned or controlled, directly or indirectly, by the Company or one or more of
its Subsidiaries or Affiliated Entities or a combination thereof. For purposes
hereof, the Company, a Subsidiary, or an Affiliated Entity shall be deemed to
have a majority ownership interest in a partnership or limited liability company
if the Company, such Subsidiary, or such Affiliated Entity shall be allocated a
majority of partnership or limited liability company gains or losses or shall be
or control a managing director or a general partner of such partnership or
limited liability company.

 

SECTION 2.3.                                     “Award” means, individually or
collectively, any Nonqualified Stock Option, Incentive Stock Option, Restricted
Stock Award, Restricted Stock Unit, SAR, Performance Unit, Performance Bonus,
Stock Award, or Other Incentive Award granted under the Plan pursuant to such
terms, conditions, restrictions, and/or limitations, if any, as established by
the Award Agreement or otherwise.

 

SECTION 2.4.                                     “Award Agreement” means any
written (including electronic) instrument that establishes the terms,
conditions, restrictions, and/or limitations applicable to an Award in addition
to those established by this Plan and by the Committee’s exercise of its
administrative powers, in such form as the

 

1

--------------------------------------------------------------------------------



 

Board approves upon recommendation by the Committee. An Award Agreement must be
executed by the Company and the Participant to be effective.

 

SECTION 2.5.                                     “Board” means the Board of
Directors of the Company.

 

SECTION 2.6.                                     “Cash Dividend Right” means a
contingent right, granted in tandem with a specific grant of Restricted Stock
Units, to receive an amount in cash equal to the cash distributions made by the
Company with respect to a share of Common Stock during the period such Award is
outstanding.

 

SECTION 2.7.                                     “Change of Control Event” means
any transaction or a series of transactions (in either case a “Transaction”)
through which (a) the total number of outstanding voting securities of the
Company immediately after such Transaction is equal to or greater than the sum
of (i) 50.6 million shares of Common Stock (as adjusted pursuant to
Article XIII) and (ii) any voting securities held by the 13D Stockholders
immediately after such Transaction that were purchased by the 13D Stockholders
after the Effective Date or (b) each of the 13D Stockholders beneficially owns
less than thirty-five percent (35%) of the Common Stock each such 13D
Stockholder beneficially owned as of Effective Date.

 

SECTION 2.8.                                     “Code” means the Internal
Revenue Code of 1986, as amended. References in the Plan to any section of the
Code shall be deemed to include any amendments or successor provisions to such
section and any regulations under such section.

 

SECTION 2.9.                                     “Committee” means the
Compensation Committee of the Board or such other committee appointed by written
resolution of the Board to administer this Plan.

 

SECTION 2.10.                              “Common Stock” means the common
stock, par value $0.0001 per share, of the Company, and after substitution, such
other stock as shall be substituted therefore as provided in Article XIII.

 

SECTION 2.11.                              “Company” has the meaning set forth
in Section 1.1.

 

SECTION 2.12.                              “Date of Grant” means the date on
which the grant of an Award is authorized by the Committee (upon approval by the
Board) or such later date as may be specified by the Committee (upon approval by
the Board).

 

SECTION 2.13.                              “Disability” means, with respect to a
Participant, (a) the Participant having been determined under the long-term
disability plan of the Company or an Affiliated Entity to be eligible for
long-term disability benefits or (b) in the event the Company or an Affiliated
Entity does not maintain such a plan or in the absence of the Participant’s
participation in or application for benefits under such a plan, the
Participant’s inability, despite any reasonable accommodation required by law,
due to bodily injury or disease or any other physical or mental incapacity, to
perform the essential functions of the Participant’s employment position for a
period of 120 consecutive days. Notwithstanding the foregoing definition, when
determining whether a Participant has a “Disability” for purposes of Incentive
Stock Options, the Participant must be disabled within the meaning of
Section 22(e)(3) of the Code, and to the extent an Award subject to Section 409A
of the Code shall become payable upon a Participant’s Disability, a Disability
shall not be deemed to have occurred for such purposes unless the circumstances
would also result in a “disability” within the meaning of Section 409A of the
Code, unless otherwise provided in the Award Agreement.

 

SECTION 2.14.                              “Dividend Unit Right” means a
contingent right, granted in tandem with a specific Restricted Stock Unit Award,
to have an additional number of Restricted Stock Units credited to a Participant
in respect of the Award equal to the number of shares of Common Stock that could
be purchased

 

2

--------------------------------------------------------------------------------



 

at Fair Market Value with the amount of each cash distribution made by the
Company with respect to a share of Common Stock during the period such Award is
outstanding.

 

SECTION 2.15.                              “Effective Date” has the meaning set
forth in Section 1.1.

 

SECTION 2.16.                              “Eligible Director” means any member
of the Board who is not an employee of the Company, a Subsidiary, or an
Affiliated Entity.

 

SECTION 2.17.                              “Eligible Employee” means any
employee of the Company, a Subsidiary, or an Affiliated Entity as approved by
the Committee.

 

SECTION 2.18.                              “Exchange Act” means the Securities
Exchange Act of 1934, as amended. References in the Plan to any section of the
Exchange Act shall be deemed to include any amendments or successor provisions
to such section and any regulations under such section.

 

SECTION 2.19.                              “Fair Market Value” means (a) during
such time as the Common Stock is both registered under Section 12 of the
Exchange Act and listed upon an established stock exchange or automated
quotation system, the closing sales price of the Common Stock (or the closing
bid, if no sales were reported) as quoted by an established stock exchange or
automated quotation system on the day for which such value is to be determined,
or, if there was no quoted price for such day, then for the last preceding
business day on which there was a quoted price as reported in The Wall Street
Journal or such other sources as the Committee deems reliable, or (b) during any
such time as the Common Stock cannot be valued pursuant to (a) above, (i) with
respect to Incentive Stock Options, the fair market value of the Common Stock as
determined in good faith by the Board (upon recommendation by the Committee)
within the meaning of Section 422 of the Code or (ii) the fair market value of
the Common Stock as determined in good faith by the Board (upon recommendation
by the Committee) using a “reasonable application of a reasonable valuation
method” within the meaning of Treasury Regulation
Section 1.409A-1(b)(5)(iv)(B) or other applicable valuation rules under the Code
or other applicable law.

 

SECTION 2.20.                              “Immediate Family Members” means,
with respect to a Participant, the spouse, children, or grandchildren of the
Participant.

 

SECTION 2.21.                              “Incentive Stock Option” means an
Option that is intended to qualify as an “incentive stock option” within the
meaning of Section 422 of the Code.

 

SECTION 2.22.                              “Nonqualified Stock Option” means an
Option that, when granted, is not intended to qualify as an “incentive stock
option” within the meaning of Section 422 of the Code or that subsequently fails
to comply with the requires of Section 422 of the Code.

 

SECTION 2.23.                              “Option” means an Award granted
pursuant to Article V and includes both Nonqualified Stock Options and Incentive
Stock Options to purchase shares of Common Stock.

 

SECTION 2.24.                              “Other Incentive Award” means an
Award granted to an Eligible Employee or Eligible Director pursuant to
Article XII.

 

SECTION 2.25.                              “Participant” means an Eligible
Employee or an Eligible Director to whom an Award has been granted under the
Plan.

 

SECTION 2.26.                              “Performance Bonus” means an Award
granted to Eligible Employees pursuant to Article X.

 

3

--------------------------------------------------------------------------------



 

SECTION 2.27.                              “Performance Unit” means an Award
that is a monetary unit and/or unit representing a notional share of Common
Stock granted to Eligible Employees or Eligible Directors pursuant to Article IX
hereof.

 

SECTION 2.28.                              “Plan” has the meaning set forth in
Section 1.1.

 

SECTION 2.29.                              “Restricted Stock Award” means an
Award granted to an Eligible Employee or Eligible Director pursuant to
Article VI.

 

SECTION 2.30.                              “Restricted Stock Unit” means an
Award granted to an Eligible Employee or Eligible Director pursuant to
Article VII.

 

SECTION 2.31.                              “Restriction Period” means the period
during which an Award remains subject to time- and/or performance-based
restrictions.

 

SECTION 2.32.                              “Retirement” means the termination of
an Eligible Employee’s employment with the Company, a Subsidiary, or an
Affiliated Entity on or after attaining age 62.

 

SECTION 2.33.                              “SAR” means an Award granted to an
Eligible Employee or Eligible Director pursuant to Article VIII.

 

SECTION 2.34.                              “Stock Award” means an Award granted
to an Eligible Employee or Eligible Director pursuant to Article XI.

 

SECTION 2.35.                              “Subsidiary” means a “subsidiary
corporation” of the Company, as defined in Section 424(f) of the Code.

 

ARTICLE III
ADMINISTRATION

 

SECTION 3.1.                                     Administration of the Plan.
Notwithstanding anything herein to the contrary, the Committee shall be
responsible for the administration of the Plan and will make recommendations to
the Board. Any changes to the Plan, Awards granted under the Plan, terms and
conditions of the Awards, amendments to the Award Agreements, or any other
material change in the Plan will require Board approval. If determined to be
necessary by the Board, each member of the Committee shall satisfy the
requirements for (i) an “independent director” under rules adopted by the New
York Stock Exchange or other principal exchange on which the Common Stock is
then listed and (ii) a “nonemployee director” within the meaning of Rule 16b-3
under the Exchange Act. Notwithstanding the foregoing, the mere fact that a
member of the Committee shall fail to qualify under any of the foregoing
requirements shall not invalidate any Award that is otherwise validly made under
the Plan. Neither the Company nor any member of the Committee or the Board shall
be liable for any action or determination made in good faith by the Board and/or
Committee with respect to the Plan or any Award thereunder. The acts of the
Committee shall be either (A) acts of a majority of the members of the Committee
present at any meeting at which a quorum is present or (B) acts approved by all
of the members of the Committee without a meeting. A majority of the Committee
shall constitute a quorum. The acts of the Board shall be made in accordance
with the Company’s bylaws. Determinations made by the Board and Committee under
the Plan need not be uniform and may be made selectively among Participants,
whether or not such Participants are similarly situated. Each member of the
Committee and each member of the Board is entitled to, in good faith, rely or
act upon any report or other information furnished to that member by any
Eligible Employee of the Company, the Company’s independent certified public
accountants, or any executive compensation consultant or other professional
retained by the Company or the Committee to assist in the administration of the
Plan. The

 

4

--------------------------------------------------------------------------------



 

Company shall effect the granting of Awards under the Plan, in accordance with
the determinations made by the Board upon recommendation of the Committee, by
execution of Award Agreements. Subject to the provisions of the Plan, the
Committee shall have the responsibility to:

 

(a)                                 Select Eligible Employees and Eligible
Directors to participate in the Plan;

 

(b)                                 Determine the time or times when Awards will
be made to Eligible Employees and Eligible Directors;

 

(c)                                  Determine the form of an Award, whether an
Incentive Stock Option, Nonqualified Stock Option, Restricted Stock Award,
Restricted Stock Unit, SAR, Performance Unit, Performance Bonus, Stock Award or
Other Incentive Award, the number of shares of Common Stock, Performance Units,
or Restricted Stock Units subject to the Award, the amount and all the terms,
conditions (including performance requirements), restrictions and/or
limitations, if any, of an Award, including the time and conditions of exercise
or vesting, and the terms of any Award Agreement, which may include the waiver
or amendment of prior terms and conditions or acceleration or early vesting or
payment of an Award;

 

(d)                                 Determine whether Awards will be granted
singly or in combination;

 

(e)                                  Adopt rules for the administration,
interpretation, and application of the Plan as are consistent therewith, and
interpret, amend, or revoke any such rules;

 

(f)                                   Correct any defect(s) or omission(s) or
reconcile any ambiguity(ies) or inconsistency(ies) in the Plan or any Award
granted thereunder;

 

(g)                                  Decide all disputes arising in connection
with the Plan and otherwise supervise the administration of the Plan; and

 

(h)                                 Take any and all other action it deems
necessary or advisable for the proper operation or administration of the Plan.

 

SECTION 3.2.                                     Committee to Make Rules and
Interpret Plan. Subject to the provisions of the Plan and the approval of the
Board, the Committee shall have the authority to establish, adopt, or revise
such rules and regulations and to make all determinations relating to the Plan,
as it may deem necessary or advisable, for the administration of the Plan.
Subject to the approval of the Board, the Committee’s interpretation of the Plan
or any Awards and all decisions and determinations by the Committee with respect
to the Plan shall be final, binding, and conclusive on all parties.Any decisions
and determinations by the Committee under the Plan shall be subject to the
approval of the Board, even if the specific provision in this Plan that provides
the Committee with the authority to make the decision or determination does not
expressly state that such decision or determination by the Committee is subject
to Board approval.

 

ARTICLE IV
GRANT OF AWARDS

 

SECTION 4.1.                                     Grant of Awards. Awards granted
under this Plan shall be subject to the following conditions:

 

(a)                                 Subject to Article XIII, the maximum
aggregate number of shares that may be issued under the Plan through Incentive
Stock Options is 1,505,284.

 

5

--------------------------------------------------------------------------------



 

(b)                                 Any shares of Common Stock related to Awards
which terminate by expiration, forfeiture, cancellation or otherwise without the
issuance of shares of Common Stock or are exchanged in the Committee’s
discretion for Awards not involving the issuance of shares of Common Stock,
shall be available again for grant under the Plan and shall not be counted
against the shares authorized under Section 1.3. Any shares of Common Stock
issued as Restricted Stock Awards that subsequently are forfeited without
vesting shall again be available for grant under the Plan and shall not be
counted against the shares authorized under Section 1.3. Any Awards that,
pursuant to the terms of the applicable Award Agreement, are to be settled in
cash, whether or not denominated in or determined with reference to shares of
Common Stock (for example, SARs, Performance Units or Restricted Stock Units to
be settled in cash), shall not be counted against the shares authorized under
Section 1.3.

 

(c)                                  Common Stock delivered by the Company in
payment of an Award authorized pursuant to the Plan may be authorized and
unissued Common Stock or Common Stock held in the treasury of the Company but,
for avoidance of doubt, shall not be available again for grant under the Plan.

 

(d)                                 The Committee shall determine the manner in
which fractional shares arising under this Plan shall be treated.

 

(e)                                  Separate certificates or a book-entry
registration representing Common Stock shall be delivered to a Participant upon
the exercise of any Option.

 

(f)                                   Except for adjustments pursuant to
Article XIII or reductions of the exercise price approved by the Company’s
stockholders, the exercise price for any outstanding Option or SAR may not be
decreased after the Date of Grant nor may an outstanding Option or SAR granted
under the Plan be surrendered to the Company as consideration for the grant of a
replacement Option or SAR with a lower exercise price or any other Award. Except
as approved by the Company’s shareholders, in no event shall any Option or SAR
granted under the Plan be surrendered to the Company in consideration for a cash
payment if, at the time of such surrender, the exercise price of the Option or
SAR is greater than the then current Fair Market Value of a share of Common
Stock.

 

(g)                                  Eligible Directors may only be granted
Nonqualified Stock Options, Restricted Stock Awards, Restricted Stock Units,
SARs, Performance Units, Stock Awards, and Other Incentive Awards under this
Plan.

 

(h)                                 The maximum term of any Award shall be ten
years.

 

(i)                                     If an Award is denominated in Common
Stock but an equivalent amount of cash is delivered in lieu of delivery of
shares of Common Stock, any limitations in this Section 4.1 shall be applied
based on the methodology used by the Committee to convert the number of shares
of Common Stock into cash. If an Award is denominated in cash but an equivalent
number of shares of Common Stock are delivered in lieu of delivery of cash, any
limitations in this Section 4.1 shall be applied based on the methodology used
by the Committee to convert the cash to shares of Common Stock.

 

6

--------------------------------------------------------------------------------



 

ARTICLE V
STOCK OPTIONS

 

SECTION 5.1.                                     Grant of Options. Subject to
approval of the Board, the Committee may, from time to time, subject to the
provisions of the Plan, and such other terms and conditions as it may determine,
grant Options to Eligible Employees. These Options may be Incentive Stock
Options or Nonqualified Stock Options, or a combination of both. Subject to
approval of the Board, the Committee may, subject to the provisions of the Plan
and such other terms and conditions as it may determine, grant Nonqualified
Stock Options to Eligible Directors. Each grant of a Performance Bonus shall be
subject to an Award Agreement setting forth the terms of such grant, subject to
the requirements of Section 5.2. An Option will be deemed a Nonqualified Stock
Option unless it is specifically designated in the Award Agreement as an
Incentive Stock Option. Any Stock Option that is intended to constitute an
Incentive Stock Option shall satisfy any other requirements of Section 422 of
the Code and, to the extent such Option does not satisfy such requirements, the
Option shall be treated as a Nonqualified Stock Option.

 

SECTION 5.2.                                     Conditions of Options. The
grant of an Option shall be subject to the following conditions:

 

(a)                                 Exercise Price. As limited by
Section 5.2(e) below, each Option shall state the exercise price, which shall be
set by the Committee at the Date of Grant; provided, however, no Option shall be
granted at an exercise price which is less than the Fair Market Value of the
Common Stock on the Date of Grant unless the Option is granted through the
assumption of, or in substitution for, outstanding awards previously granted to
individuals who became Eligible Employees (or other service providers) as a
result of a merger, consolidation, acquisition, or other corporate transaction
involving the Company that complies with Treasury Regulation §
1.409A-1(b)(5)(v)(D).

 

(b)                                 Form of Payment. The exercise price of an
Option may be paid (i) in cash or by check, bank draft or money order payable to
the order of the Company; (ii) subject to prior approval by the Committee, by
delivering previously acquired shares of Common Stock having an aggregate Fair
Market Value on the date of payment equal to the amount of the exercise price,
but only to the extent such exercise of an Option would not result in an adverse
accounting charge to the Company for financial accounting purposes with respect
to the shares used to pay the exercise price unless otherwise determined by the
Committee; (iii) subject to prior approval by the Committee, by withholding
shares of Common Stock which otherwise would be acquired on exercise having an
aggregate Fair Market Value on the date of payment equal to the amount of the
exercise price; or (iv) subject to prior approval by the Committee, by a
combination of the foregoing. In addition to the foregoing, the Committee may
permit an Option granted under the Plan to be exercised by a broker-dealer
acting on behalf of a Participant through procedures approved by the Committee.
Such procedures may include a broker either (A) selling all of the shares of
Common Stock received when an Option is exercised and paying the Participant the
proceeds of the sale (minus the exercise price, withholding taxes and any fees
due to the broker) or (B) selling enough of the shares of Common Stock received
upon exercise of the Option to cover the exercise price, withholding taxes and
any fees due to the broker and delivering to the Participant (either directly or
through the Company) a stock certificate for the remaining shares of Common
Stock.

 

(c)                                  Exercise of Options.

 

(i)                                     Options granted under the Plan shall be
exercisable, in whole or in such installments and at such times, and shall
expire at such time, as shall be provided in the Award Agreement. Exercise of an
Option shall be by written notice to the Senior Vice President, Human
Resources & Administration of the Company (or such other officer as

 

7

--------------------------------------------------------------------------------



 

may be designated by the Committee) in advance of such exercise, stating the
election to exercise in the form and manner determined by the Committee. Every
share of Common Stock acquired through the exercise of an Option shall be deemed
fully paid at the time of exercise and payment of the exercise price.

 

(ii)                                  Unless otherwise provided in an Award
Agreement, the following provisions will apply to the exercisability of Options
following the termination of a Participant’s employment or service with the
Company, a Subsidiary, or an Affiliated Entity:

 

(A)                               If an Eligible Employee’s employment with the
Company, the Subsidiaries, and the Affiliated Entities terminates as a result of
the Eligible Employee’s death, Disability, or Retirement, the Eligible Employee
(or personal representative in the case of death) shall be entitled to purchase
all or any part of the shares subject to any (i) vested Incentive Stock Option
for a period of up to three months from such date of termination (one year in
the case of death or Disability in lieu of the three-month period) and
(ii) vested Nonqualified Stock Option during the remaining term of the Option.
If an Eligible Employee’s employment terminates for any other reason, except for
“Cause” (as defined in the Option’s Award Agreement or, if not defined, as
determined by the Committee), the Eligible Employee shall be entitled to
purchase all or any part of the shares subject to any vested Option for a period
of up to three months from such date of termination. In no event shall any
Option be exercisable past the term of the Option.

 

(B)                               If an Eligible Director ceases to serve as a
member of the Board, the unvested portion of any Nonqualified Stock Option shall
be forfeited unless otherwise accelerated pursuant to the terms of the Award
Agreement or by the Committee. The Eligible Director shall have a period of
three years following the date the Eligible Director ceases to be a member of
the Board in which to exercise any Nonqualified Stock Options that are otherwise
exercisable on the Eligible Director’s date of termination of service.

 

(d)                                 Other Terms and Conditions. Among other
conditions that may be imposed by the Committee (upon approval by the Board), if
deemed appropriate, are those relating to (i) the period or periods and the
conditions of exercisability of any Option; (ii) the minimum periods during
which Participants must be employed by or in service to the Company, its
Subsidiaries, or an Affiliated Entity; (iii) the minimum periods during which
Participants must hold Options before they may be exercised; (iv) the minimum
periods during which shares acquired upon exercise must be held before sale or
transfer shall be permitted; (v) the conditions under which such Options or
shares may be subject to forfeiture; (vi) the frequency of exercise or the
minimum or maximum number of shares that may be acquired at any one time;
(vii) the achievement by the Company of specified performance criteria; and
(viii) non-compete and protection of business matters.

 

(e)                                  Special Restrictions Relating to Incentive
Stock Options.

 

(i)                                     Options issued in the form of Incentive
Stock Options shall only be granted to Eligible Employees of the Company or a
Subsidiary.

 

(ii)                                  No Incentive Stock Option shall be granted
to an Eligible Employee who owns or who would own immediately before the grant
of such Incentive Stock Option more

 

8

--------------------------------------------------------------------------------



 

than 10% of the combined voting power of the Company or its Subsidiaries or a
“parent corporation” unless (A) at the time such Incentive Stock Option is
granted the exercise price is at least 110% of the Fair Market Value of a share
of Common Stock on the Date of Grant and (B) such Option by its terms is not
exercisable after the expiration of five years from the Date of Grant. For
purposes of this Section 5.2(e), “parent corporation” means a “parent
corporation” of the Company, as defined in Section 424(e) of the Code.

 

(iii)                               To the extent that the aggregate Fair Market
Value (determined at the time an Incentive Stock Option is granted) of shares of
Common Stock with respect to which Incentive Stock Options are exercisable for
the first time by an individual during any calendar year under all incentive
stock option plans of the Company and its Subsidiaries and parent corporations
exceeds $100,000, such excess Incentive Stock Options shall be treated as
Nonqualified Stock Options. The Committee shall determine, in accordance with
applicable provisions of the Code, Treasury Regulations and other administrative
pronouncements, which of a Participant’s Options will not constitute Incentive
Stock Options because of such limitation and shall notify the Participant of
such determination as soon as practicable after such determination is made.

 

(iv)                              Each Participant awarded an Incentive Stock
Option shall notify the Company in writing immediately after the date the
Participant makes a disqualifying disposition of any shares of Common Stock
acquired pursuant to the exercise of such Incentive Stock Option. A
disqualifying disposition is any disposition (including any sale) of such Common
Stock before the later of (A) two years after the Date of Grant of the Incentive
Stock Option or (B) one year after the date of exercise of the Incentive Stock
Option.

 

(v)                                 Except in the case of death, an Option will
not be treated as an Incentive Stock Option unless at all times beginning on the
Date of Grant and ending on the day three months (one year in the case of a
Participant who has a Disability) before the date of exercise of the Option, the
Participant was an employee of the Company, a related corporation of the
Company, or a corporation (or a related corporation of such corporation)
substituting or assuming an Option in a transaction to which Section 424(a) of
the Code applies.

 

(f)                                   Application of Funds. The proceeds
received by the Company from the sale of Common Stock pursuant to Options will
be used for general corporate purposes.

 

(g)                                  Shareholder Rights. No Participant shall
have a right as a shareholder with respect to any share of Common Stock subject
to an Option prior to purchase of such shares of Common Stock by exercise of the
Option.

 

ARTICLE VI
RESTRICTED STOCK AWARDS

 

SECTION 6.1.                                     Grant of Restricted Stock
Awards. Subject to approval of the Board, the Committee may, from time to time,
subject to the provisions of the Plan and such other terms and conditions as the
Committee may determine, grant Restricted Stock Awards to Eligible Employees or
Eligible Directors. Restricted Stock Awards shall be granted such number and at
such times during the term of the Plan as the Committee shall determine. Each
grant of Restricted Stock Awards shall be subject to an Award Agreement setting
forth the terms of such grant and may be evidenced in such manner as the
Committee

 

9

--------------------------------------------------------------------------------



 

deems appropriate, including, without limitation, a book-entry registration or
issuance of a stock certificate or certificates.

 

SECTION 6.2.                                     Conditions of Restricted Stock
Awards. The grant of a Restricted Stock Award shall be subject to the following:

 

(a)                                 Restriction Period. Subject to Board
approval, Restricted Stock Awards shall be subject to such time- and/or
performance-based restrictions as the Committee shall determine and set forth in
the applicable Award Agreement. Restricted Stock Awards granted to an Eligible
Employee may require the holder to remain in the employment of the Company, a
Subsidiary, or an Affiliated Entity for a prescribed period. Restricted Stock
Awards granted to Eligible Directors may require the holder to remain a member
of the Board for a period of time. In addition to or in lieu of any time vesting
conditions determined by the Committee, vesting and/or the grant of Restricted
Stock Awards may be subject to the achievement by the Company of specified
performance criteria, which may, without limitation, be based upon the Company’s
achievement of all or any of the operational, financial or stock performance
criteria set forth on Exhibit A annexed hereto, in all events as may from time
to time be established by the Committee. Upon the fulfillment of any specified
vesting conditions, the Restriction Period shall expire, and the restrictions
imposed by the Committee shall lapse with respect to the shares of Common Stock
covered by the Restricted Stock Award or portion thereof.

 

(b)                                 Restrictions. The holder of a Restricted
Stock Award may not sell, transfer, pledge, exchange, hypothecate, or otherwise
dispose of the shares of Common Stock represented by the Restricted Stock Award
during the applicable Restriction Period. The Committee shall impose such other
restrictions and conditions on any shares of Common Stock covered by a
Restricted Stock Award as it may deem advisable including, without limitation,
restrictions under applicable federal or state securities laws, and may legend
the certificates representing shares of Common Stock covered by a Restricted
Stock Award to give appropriate notice of such restrictions.

 

(c)                                  Rights as Shareholders. During any
Restriction Period, the Committee may grant to the holder of a Restricted Stock
Award all or any of the rights of a shareholder with respect to the shares,
including, without limitation, the right to vote such shares and to receive
dividends. If any dividends or other distributions are paid in shares of Common
Stock, all such shares shall be subject to the same restrictions on
transferability as the shares of Common Stock covered by the Restricted Stock
Award with respect to which they were paid.

 

ARTICLE VII
RESTRICTED STOCK UNITS

 

SECTION 7.1.                                     Grant of Restricted Stock
Units. Subject to Board approval, the Committee may, from time to time, subject
to the provisions of the Plan and such other terms and conditions as the
Committee may determine, grant Restricted Stock Units to Eligible Employees or
Eligible Directors. Restricted Stock Units shall be granted in such number and
at such times during the term of the Plan as the Committee shall determine. Each
grant of Restricted Stock Units shall be subject to an Award Agreement setting
forth the terms of such grant. A Participant shall not be required to make any
payment for Restricted Stock Units.

 

SECTION 7.2.                                     Conditions of Restricted Stock
Units. The grant of Restricted Stock Units shall be subject to the following:

 

10

--------------------------------------------------------------------------------



 

(a)                                 Restriction Period. Restricted Stock Units
shall be subject to such time- and/or performance-based restrictions as the
Committee shall determine and set forth in the applicable Award Agreement.
Restricted Stock Units granted to an Eligible Employee may require the holder to
remain in the employment of the Company, a Subsidiary, or an Affiliated Entity
for a prescribed period. Restricted Stock Units granted to Eligible Directors
may require the holder to remain a member of the Board for a period of time. In
addition to or in lieu of any time vesting conditions determined by the
Committee, vesting and/or the grant of Restricted Stock Units may be subject to
the achievement by the Company of specified performance criteria, which may,
without limitation, be based upon the Company’s achievement of all or any of the
operational, financial, or stock performance criteria set forth on Exhibit A
annexed hereto, in all events as may from time to time be established by the
Committee. Upon the fulfillment of any specified vesting conditions, the
Restriction Period shall expire, and the restrictions imposed by the Committee
shall lapse with respect to the Restricted Stock Units.

 

(b)                                 Lapse of Restrictions. The Participant shall
be entitled to receive one share of Common Stock or an amount of cash equal to
the Fair Market Value of one share of Common Stock, as provided in the Award
Agreement upon settlement of a Restricted Stock Unit for which the restrictions
have lapsed. If the Award Agreement does not specify whether the manner of
payment will be Common Stock or cash, the Committee shall determine the manner
of payment.

 

(c)                                  Cash Dividend Rights and Dividend Unit
Rights. The Committee may grant a tandem Cash Dividend Right or Dividend Unit
Right with respect to Restricted Stock Units. A grant of Cash Dividend Rights
may provide that such Cash Dividend Rights shall be paid directly to the
Participant at the time of payment of related dividend, be credited to a
bookkeeping account subject to the same vesting and payment provisions as the
tandem Award (with or without interest, as determined by the Committee), or be
subject to such other provisions or restrictions as determined by the Committee.
A grant of Dividend Unit Rights shall be subject to the same vesting and payment
provisions as the tandem Award.

 

ARTICLE VIII
STOCK APPRECIATION RIGHTS

 

SECTION 8.1.                                     Grant of SARs. Subject to Board
approval, the Committee may from time to time, subject to the provisions of the
Plan and such other terms and conditions as the Committee may determine, grant a
SAR to Eligible Employees or Eligible Directors. SARs shall be granted in such
number and at such times during the term of the Plan as the Committee shall
determine. Each grant of a SAR shall be subject to an Award Agreement setting
forth the terms of such grant. The exercise price of the SAR shall not be less
than the Fair Market Value of a share of Common Stock on the Date of Grant of
the SAR.

 

SECTION 8.2.                                     Exercise and Payment. SARs
granted under the Plan shall be exercisable in whole or in installments and at
such times as shall be provided by the Committee in the Award Agreement.
Exercise of a SAR shall be by written notice to the Senior Vice President, Human
Resources & Administration of the Company (or such other officer as may be
designated by the Committee) at least two business days in advance of such
exercise. The amount payable with respect to each SAR shall be equal in value to
the excess, if any, of the Fair Market Value of a share of Common Stock on the
exercise date over the exercise price of the SAR. Payment of amounts
attributable to a SAR shall be made in cash or in shares of Common Stock, as
provided by the terms of the applicable Award Agreement. If the Award Agreement
does not specify whether the manner of payment will be Common Stock or cash, the
Committee shall determine the manner of payment.

 

11

--------------------------------------------------------------------------------



 

ARTICLE IX
PERFORMANCE UNITS

 

SECTION 9.1.                                     Grant of Performance Units.
Subject to Board approval, the Committee may, from time to time, subject to the
provisions of the Plan and such other terms and conditions as it may determine,
grant Performance Units to Eligible Employees or Eligible Directors. Each grant
of Performance Units shall be subject to an Award Agreement setting forth the
terms of such grant, subject to the requirements of Section 9.2.

 

SECTION 9.2.                                     Conditions of Performance
Units. Each grant of Performance Units shall be subject to the following
conditions:

 

(a)                                 Establishment of Award Terms. Each grant
shall state the target, maximum, and minimum value of each Performance Unit
payable upon the achievement of performance goals.

 

(b)                                 Achievement of Performance Goals. Subject to
Board approval, the Committee shall (i) establish performance targets for each
Award for a period of no less than a year based upon such operational, financial
or performance criteria that the Committee determines and (ii) establish such
other terms and conditions as the Committee deems appropriate to such Award.
Payment of a Performance Unit may be made in cash or shares of Common Stock, as
provided by the terms of the applicable Award Agreement. If the Award Agreement
does not specify whether the manner of payment will be Common Stock or cash, the
Committee shall determine the manner of payment.

 

ARTICLE X
PERFORMANCE BONUS

 

SECTION 10.1.                              Grant of Performance Bonus. Subject
to Board approval, the Committee may, from time to time, subject to the
provisions of the Plan and such other terms and conditions as the Committee may
determine, grant a Performance Bonus to Eligible Employees. The Committee will
determine the amount that may be earned as a Performance Bonus in any period of
one year or more upon the achievement of one or more performance targets
established by the Committee. The Committee shall select the applicable
performance target(s) for each period in which a Performance Bonus is awarded.
The performance target(s) shall be based upon such operational, financial, or
performance criteria determined by the Committee. Each grant of a Performance
Bonus shall be subject to an Award Agreement setting forth the terms of such
grant.

 

SECTION 10.2.                              Payment of Performance Bonus. In
order for any Participant to be entitled to payment of a Performance Bonus, the
applicable performance target(s) established pursuant to Section 10.1 must first
be obtained or exceeded. Payment of a Performance Bonus shall be made within 60
days of the Committee’s certification that the performance target(s) has been
achieved and, in any event, no later than March 15 of the year following the
year in which the Performance Bonus is earned. Payment of a Performance Bonus
may be made in cash or shares of Common Stock, as provided by the terms of the
applicable Award Agreement. If the Award Agreement does not specify whether the
manner of payment will be Common Stock or cash, the Committee shall determine
the manner of payment.

 

ARTICLE XI
STOCK AWARDS

 

SECTION 11.1.                              Grant of Stock Awards. Subject to
Board approval, the Committee may, from time to time, subject to the provisions
of the Plan and such other terms and conditions as it may determine, grant Stock
Awards of shares of Common Stock that are not subject to vesting or forfeiture
restrictions to

 

12

--------------------------------------------------------------------------------



 

Eligible Employees or Eligible Directors. Stock Awards shall be awarded with
respect to such number of shares of Common Stock and at such times during the
term of the Plan as the Committee shall determine. Each grant of a Stock Award
shall be subject to an Award Agreement setting forth the terms of such grant.

 

SECTION 11.2.                              Payment of Stock Awards. If required
by the Award Agreement, the Committee may require a Participant to pay a
stipulated purchase price for each share of Common Stock covered by a Stock
Award.

 

ARTICLE XII
OTHER INCENTIVE AWARDS

 

SECTION 12.1.                              Grant of Other Incentive Awards.
Subject to Board approval, the Committee may, from time to time, subject to the
provisions of the Plan and such other terms and conditions as it may determine,
grant Other Incentive Awards to Eligible Employees or Eligible Directors. Other
Incentive Awards may be granted based upon, payable in or otherwise related to,
in whole or in part, shares of Common Stock if the Committee determines that
such Other Incentive Awards are consistent with the purposes of the Plan. Such
Awards may include, without limitation, Common Stock awarded as a bonus,
dividend equivalents, convertible or exchangeable debt securities, other rights
convertible or exchangeable into Common Stock, purchase rights for Common Stock,
awards with value and payment contingent upon the Company’s performance or any
other factors designated by the Committee (subject to Board approval), awards
valued by reference to the book value of Common Stock or the value of securities
of or the performance of specified subsidiaries, long-term cash awards, and cash
awards as an element of or a supplement to any Awards permitted under the Plan.
Other Incentive Awards may also be granted in lieu of obligations to pay cash or
deliver other property under the Plan or under other plans or compensation
arrangements, subject to any applicable provision under Section 16 of the
Exchange Act. Each grant of a Performance Bonus shall be subject to an Award
Agreement setting forth the terms of such grant.

 

SECTION 12.2.                              Payment of Other Incentive Awards.
Payment of Other Incentive Awards shall be made at such times and in such form,
which may be cash, shares of Common Stock or other property (or a combination
thereof), as established by the Committee and approved by the Board, subject to
the terms of the Plan. If the Award Agreement does not specify whether the
manner of payment will be Common Stock, cash, or other property, the Committee
shall determine the manner of payment.

 

ARTICLE XIII
STOCK ADJUSTMENTS

 

SECTION 13.1.                              Recapitalizations and
Reorganizations. In the event that the shares of Common Stock, as constituted on
the Effective Date, shall be changed into or exchanged for a different number or
kind of shares of stock or other securities of the Company or of another
corporation (whether by reason of merger, consolidation, recapitalization,
reclassification, stock split, spin-off, combination of shares or otherwise), or
if the number of such shares of Common Stock shall be increased through the
payment of a stock dividend, or an extraordinary dividend on the shares of
Common Stock, or if rights or warrants to purchase securities of the Company
shall be issued to holders of all outstanding Common Stock, then the maximum
number and kind of shares of Common Stock available for issuance under the Plan,
the maximum number and kind of shares of Common Stock for which any individual
may receive Awards in any calendar year under the Plan, the number and kind of
shares of Common Stock covered by outstanding Awards, and the price per share or
the applicable market value or performance target of such Awards will be
appropriately adjusted by the Committee to reflect any increase or decrease in
the number of, or change in the kind or value of, issued shares of Common Stock
to preclude, to the extent practicable, the enlargement or dilution of rights
under such Awards. Notwithstanding the provisions of this Section 13.1, (i) the
number and kind of shares of Common Stock available for issuance as Incentive
Stock Options under the Plan shall

 

13

--------------------------------------------------------------------------------



 

be adjusted only in accordance with the applicable provisions of Sections 422
and 424 of the Code and the regulations thereunder, and (ii) outstanding Awards
and Award Agreements shall be adjusted in accordance with (A) Sections 422 and
424 of the Code and the regulations thereunder with respect to Incentive Stock
Options and (B) Section 409A of the Code with respect to Nonqualified Stock
Options, SARs and, to the extent applicable, other Awards. In the event there
shall be any other change in the number or kind of the outstanding shares of
Common Stock, or any stock or other securities into which the Common Stock shall
have been changed or for which it shall have been exchanged, then if the
Committee shall determine that such change equitably requires an adjustment in
the shares available under and subject to the Plan, or in any Award, theretofore
granted, such adjustments shall be made in accordance with such determination.
No fractional shares of Common Stock or units of other securities shall be
issued pursuant to any such adjustment, and any fractions resulting from any
such adjustment shall be eliminated in each case by rounding downward to the
nearest whole share.

 

SECTION 13.2.                              Adjustments Upon Change of Control
Event. Subject to Board approval, upon the occurrence of a Change of Control
Event, the Committee may undertake the following actions, without the consent of
any Participant or holder of the Award, and on such terms and conditions as it
deems appropriate, take any one or more of the following actions in connection
with such Change of Control Event:

 

(a)                                 Provide for either (i) the termination of
any Award in exchange for an amount of cash, if any, equal to the amount that
would have been attained upon the realization of the Participant’s rights (and,
for the avoidance of doubt, if the Committee, as of the date of the occurrence
of such transaction or event, determines in good faith that no amount would have
been attained upon the realization of the Participant’s rights, then such Award
may be terminated by the Committee without payment) or (ii) the replacement of
such Award with other rights or property selected by the Committee;

 

(b)                                 Provide that such Award be assumed by a
successor or survivor entity, or a parent or subsidiary thereof, or be exchanged
for similar rights or awards covering the equity of the successor or survivor,
or a parent or subsidiary thereof, with appropriate adjustments as to the number
and kind of equity interests and prices;

 

(c)                                  Make adjustments in the number and type of
Common Stock (or other securities or property) subject to outstanding Awards,
and in the number and kind of outstanding Awards or in the terms and conditions
of, and the vesting criteria included in, outstanding Awards, or both;

 

(d)                                 Provide that such Award shall be payable,
notwithstanding anything to the contrary in the Plan or the applicable Award
Agreement; and/or

 

(e)                                  Provide that the Award cannot become
payable after such event, i.e., shall terminate upon such event.

 

Notwithstanding the foregoing, any such action contemplated under this
Section 13.2 shall be effective only to the extent that such action will not
cause any Award that is designed to satisfy Section 409A of the Code to fail to
satisfy such section.

 

ARTICLE XIV
MISCELLANEOUS

 

SECTION 14.1.                              Amendment or Termination of Plan. The
Board, in its sole and absolute discretion, may alter, suspend or terminate the
Plan, or any part thereof, at any time and for any reason;

 

14

--------------------------------------------------------------------------------



 

provided, however, that if an amendment to the Plan (i) would materially
increase the aggregate number of shares of Common Stock available under the Plan
(except by operation of Article XIII), (ii) would materially modify the
requirements as to eligibility for participation in the Plan, (iii) would
materially increase the benefits to Participants provided by the Plan,
(iv) would modify the provisions of Section 4.1(h), or (v) must otherwise be
approved by shareholders of the Company in order to comply with applicable law
or the rules of the New York Stock Exchange or, if the Common Stock is not
traded on the New York Stock Exchange, the principal national securities
exchange upon which the Common Stock is traded or quoted, then such amendment
will be subject to shareholder approval and will not be effective unless and
until such approval has been obtained, subject to any other requirement of
shareholder approval required by applicable law, rule or regulation, including,
without limitation, Section 422 of the Code and the rules of the applicable
securities exchange.

 

SECTION 14.2.                              Transferability.

 

(a)                                 Except as provided in Section 14.2(b) hereof
or as otherwise determined by the Committee subject to the approval of the
Board, Awards under the Plan shall not be assignable or transferable by the
Participant, and shall not be subject in any manner to assignment, alienation,
pledge, encumbrance, or charge. Notwithstanding the foregoing, in the event of
the death of a Participant, except as otherwise provided by the Committee in an
Award Agreement, an outstanding Award may be exercised by or shall become
payable to the Participant’s legatee or legatees of such Award designated under
the Participant’s last will or by such Participant’s executors, personal
representatives, or distributees of such Award in accordance with the
Participant’s will or the laws of descent and distribution. The Committee may
provide in the terms of an Award Agreement or in any other manner prescribed by
the Committee that the Participant shall have the right to designate a
beneficiary or beneficiaries who shall be entitled to any rights, payments or
other benefits specified under an Award following the Participant’s death.

 

(b)                                 The Committee may authorize all or a portion
of the Nonqualified Stock Options granted under this Plan to be on terms which
permit transfer by the Participant to (i) the ex-spouse of the Participant
pursuant to the terms of a domestic relations order, (ii) the Participant’s
Immediate Family Members, (iii) a trust or trusts for the exclusive benefit of
such Immediate Family Members, or (iv) a partnership or limited liability
company in which such Immediate Family Members are the only partners or members.
In addition, there may be no consideration for any such transfer. The Award
Agreement pursuant to which such Nonqualified Stock Options are granted
expressly provides for transferability in a manner consistent with this
paragraph. Subsequent transfers of transferred Nonqualified Stock Options shall
be prohibited except as set forth below in this Section 14.2(b). Following
transfer, any such Nonqualified Stock Options shall continue to be subject to
the same terms and conditions as were applicable immediately prior to transfer,
provided that for purposes of Section 5.2(c)(ii) or similar provisions of an
Award Agreement the term “Participant” shall be deemed to refer to the
transferee. The events of termination of employment under Section 5.2(c)(ii) or
similar provisions of an Award Agreement shall continue to be applied with
respect to the original Participant, following which the Nonqualified Stock
Options shall be exercisable by the transferee only to the extent, and for the
periods specified in Section 5.2(c)(ii). No transfer pursuant to this
Section 14.2 shall be effective to bind the Company unless the Company shall
have been furnished with written notice of such transfer together with such
other documents regarding the transfer as the Committee shall request. With the
exception of a transfer in compliance with the foregoing provisions of this
Section 14.2, all other types of Awards authorized under this Plan shall be
transferable only by will or the laws of descent and distribution; however, no
such transfer shall be effective to bind the Company unless the Committee has
been furnished with written notice of such transfer and an authenticated copy of
the will and/or such other evidence as the Committee may deem necessary to
establish the

 

15

--------------------------------------------------------------------------------



 

validity of the transfer and the acceptance by the transferee of the terms and
conditions of such Award.

 

SECTION 14.3.                              Withholding Taxes. Unless otherwise
paid by the Participant, the Company, its Subsidiaries, or any of its Affiliated
Entities shall be entitled to deduct from any payment under the Plan, regardless
of the form of such payment, the amount of all applicable income and employment
taxes required by law to be withheld with respect to such payment, may require
the Participant to pay to it such tax prior to and as a condition of the making
of such payment, and shall be entitled to deduct from any other compensation
payable to the Participant any withholding obligations with respect to Awards.
In accordance with any applicable administrative guidelines it establishes, the
Committee may allow a Participant to pay the amount of taxes required by law to
be withheld from an Award by (i) directing the Company to withhold from any
payment of the Award a number of shares of Common Stock having a Fair Market
Value on the date of payment equal to the amount of the required withholding
taxes or (ii) delivering to the Company previously owned shares of Common Stock
having a Fair Market Value on the date of payment equal to the amount of the
required withholding taxes. However, any payment made by the Participant
pursuant to either of the foregoing clauses (i) or (ii) shall not be permitted
if it would result in an adverse accounting charge with respect to such shares
used to pay such taxes unless otherwise approved by the Committee.

 

SECTION 14.4.                              Amendments to Awards. Subject to the
limitations of Article IV and the other terms and conditions of the Plan, such
as the prohibition on repricing of Options, the Company may unilaterally amend
the terms of any Award Agreement, whether or not currently exercisable or
vested, to the extent the Committee (upon Board approval) deems appropriate.
However, amendments that are adverse to the Participant shall require the
consent of the Participant or the Participant’s successors and permitted
assigns.

 

SECTION 14.5.                              Regulatory Approval and Listings. If
determined by the Committee, the Company shall use its best efforts to file with
the Securities and Exchange Commission and keep continuously effective, a
Registration Statement on Form S-8 with respect to shares of Common Stock
subject to Awards hereunder. Notwithstanding anything contained in this Plan to
the contrary, the Company shall have no obligation to issue shares of Common
Stock under this Plan prior to the obtaining of any approval from, or
satisfaction of any waiting period or other condition imposed by, any
governmental agency that the Committee determines to be necessary or advisable.
In addition, and notwithstanding anything contained in this Plan to the
contrary, at such time as the Company is subject to the reporting requirements
of Section 12 of the Exchange Act, the Company shall have no obligation to issue
shares of Common Stock under this Plan prior to:

 

(a)                                 The admission of such shares to listing on
the stock exchange on which the Common Stock may be listed; and

 

(b)                                 The completion of any registration or other
qualification of such shares under any state or federal law or ruling of any
governmental body that the Committee determines to be necessary or advisable.

 

SECTION 14.6.                              Right to Continued Employment or
Other Service. Participation in the Plan shall not give any Eligible Employee or
Eligible Director any right to remain in the employ or other service of the
Company, any Subsidiary, or any Affiliated Entity. The Company or, in the case
of employment or other service with a Subsidiary or an Affiliated Entity, the
Subsidiary or Affiliated Entity reserves the right to terminate the service of
any Eligible Employee or Eligible Director at any time. Further, the adoption of
this Plan shall not be deemed to give any Eligible Employee or Eligible Director
or any other individual any right to be selected as a Participant or to be
granted an Award.

 

16

--------------------------------------------------------------------------------



 

SECTION 14.7.                              Reliance on Reports. Each member of
the Committee shall be fully justified in relying or acting in good faith upon
any report made by the independent public accountants of the Company and its
Subsidiaries and upon any other information furnished in connection with the
Plan by any person or persons other than himself or herself. In no event shall
any person who is or was a member of the Committee be liable for any
determination made or other action taken or any omission to act in reliance upon
any such report or information or for any action taken, including the furnishing
of information, or failure to act, if in good faith.

 

SECTION 14.8.                              Construction. Masculine pronouns and
other words of masculine gender shall refer to both men and women. The titles
and headings of the sections in the Plan are for the convenience of reference
only, and in the event of any conflict, the text of the Plan, rather than such
titles or headings, shall control.

 

SECTION 14.9.                              Governing Law. The Plan shall be
governed by and construed in accordance with the laws of the State of Texas
except as superseded by applicable federal law.

 

SECTION 14.10.                       Other Laws. The Committee may refuse to
issue or transfer any shares of Common Stock or other consideration under an
Award if the Committee determines that the issuance or transfer of such shares
or such other consideration might violate any applicable law or regulation or
entitle the Company to recover the same under Section 16(b) of the Exchange Act,
and any payment tendered to the Company by a Participant, other holder or
beneficiary in connection with the exercise of such Award shall be promptly
refunded to the relevant Participant, holder or beneficiary. In addition, by
accepting or exercising any Award granted under the Plan (or any predecessor
plan), the Participant agrees to abide and be bound by any policies adopted by
the Company pursuant to Section 954 of the Dodd-Frank Wall Street Reform and
Consumer Protection Act and any rules or exchange listing standards promulgated
thereunder calling for the repayment and/or forfeiture of any Award or payment
resulting from an accounting restatement. Such repayment and/or forfeiture
provisions shall apply whether or not the Participant is employed by or
affiliated with the Company.

 

SECTION 14.11.                       No Trust or Fund Created. Neither the Plan
nor an Award shall create or be construed to create a trust or separate fund of
any kind or a fiduciary relationship between the Company and a Participant or
any other person. To the extent that a Participant acquires the right to receive
payments from the Company pursuant to an Award, such right shall be no greater
than the right of any general unsecured creditor of the Company.

 

SECTION 14.12.                       Section 409A of the Code.

 

(a)                                 To the extent applicable, it is intended
that the Plan and all Awards hereunder comply with, or be exempt from, the
requirements of Section 409A of the Code and the Treasury Regulations and other
guidance issued thereunder, and that the Plan and all Award Agreements be
interpreted and applied by the Committee in a manner consistent therewith. In
the event that any (i) provision of the Plan or an Award Agreement, (ii) Award,
payment, transaction, or (iii) other action or arrangement contemplated by the
provisions of the Plan is determined by the Committee to not comply with the
applicable requirements of Section 409A of the Code and the Treasury Regulations
and other guidance issued thereunder, the Committee shall have the authority to
take such actions and to make such changes to the Plan or an Award Agreement as
the Committee deems necessary to comply with such requirements without the
consent of the Participant.

 

(b)                                 The shares of Common Stock subject to any
Award granted to a Participant under the Plan shall qualify as “service
recipient stock” with respect to such Participant for purposes of Section 409A
of the Code.

 

17

--------------------------------------------------------------------------------



 

(c)                                  No payment that constitutes deferred
compensation under Section 409A of the Code that would otherwise be made under
the Plan or an Award Agreement upon a termination of employment or other service
will be made or provided unless and until such termination is also a “separation
from service,” as determined in accordance with Section 409A of the Code.

 

(d)                                 Notwithstanding the foregoing or anything
elsewhere in the Plan or an Award Agreement to the contrary, if a Participant is
a “specified employee” as defined in Section 409A of the Code at the time of
termination of service with respect to an Award, then solely to the extent
necessary to avoid the imposition of any additional tax under Section 409A of
the Code, the commencement of any payments or benefits under the Award shall be
deferred until the date that is six months plus one day following the date of
the Participant’s termination or, if earlier, the Participant’s death (or such
other period as required to comply with Section 409A of the Code).

 

(e)                                  In no event whatsoever shall the Company be
liable for any additional tax, interest or penalties that may be imposed on a
Participant by Section 409A of the Code or any damages for failing to comply
with Section 409A of the Code.

 

*        *        *

 

18

--------------------------------------------------------------------------------



 

EXHIBIT A

 

BATTALION OIL CORPORATION
2020 LONG-TERM INCENTIVE PLAN
Performance Criteria

 

The performance criteria to be used for purposes of Awards shall be set by the
Committee, subject to approval by the Board, and may be described in terms of
objectives that are related to the individual Participant or objectives that are
Company-wide or related to a subsidiary, division, department, region, function,
or business unit of the Company in which the Participant is employed or with
respect to which the Participant performs services and may consist of one or
more or any combination of the following criteria:

 

Operational criteria may include:

 

·                       Reserve additions/replacements

·                       Finding & development costs

·                       Production volume

·                       Production costs

·                       Production growth

 

Financial criteria may include:

 

·                       Earnings (net income, earnings before interest, taxes,
depreciation and amortization (“EBITDA”), earnings per share)

·                       Cash flow

·                       Operating income

·                       General and administrative expenses

·                       Debt to equity ratio

·                       Debt to cash flow

·                       Debt to EBITDA

·                       EBITDA to interest expense

·                       Return on assets

·                       Return on equity

·                       Return on invested capital

·                       Profit returns/margins

·                       Midstream margins

 

Stock performance criteria may include:

 

·                       Stock price appreciation

·                       Total shareholder return

·                       Relative stock price performance

 

A-1

--------------------------------------------------------------------------------